Opinion issued June 19, 2003








In The
Court of Appeals
For the
First District of Texas
____________

NOS. 01-03-00002-CV
          01-03-00536-CV
          01-03-00537-CV
          01-03-00538-CV
          01-03-00539-CV
          01-03-00540-CV
          01-03-00541-CV
          01-03-00542-CV
____________

IN RE JEFFERY BALAWAJDER, Relator



Original Proceedings on Petitions for Writs of Mandamus



MEMORANDUM OPINION ON REHEARING	Relator Jeffery Balawajder has filed petitions for writs of mandamus directed
at the Honorable Erwin Ernst, visiting judge for the 12th District Court of Walker
County (cause number 01-03-00002-CV) and the Honorable William L. McAdams,
judge of the 12th District Court of Walker County (cause number 01-03-00536-CV). 
Balawajder has also filed a petition for a writ of mandamus directed at the Honorable
Bernice Coleman, former Walker County District Clerk (cause number 01-03-00537-CV).  Finally, Balawajder has filed petitions for writs of mandamus directed at
Richard Belanger (cause number 01-03-00538-CV), Gary J. Gomez (cause number
01-03-00539-CV), Robert Stauber (cause number 01-03-00540-CV), Bradley
Bachmann (cause number 01-03-00541-CV), and Richard Lossow (cause number 01-03-00542-CV). (1) Cause numbers 01-03-0002-CV and 01-03-00536-CV	Balawajder's complaints are fundamentally about the actions taken by the
Honorable Erwin Ernst, visiting judge for the 12th District Court, not actions taken
by the Honorable William L. McAdams, the permanent sitting judge of the 12th
District Court.  However, if we determine in the mandamus proceeding directed at
Judge Ernst (cause number 01-02-00002-CV) that mandamus relief should be
granted, then any writ of mandamus that might eventually be issued would be directed
at Judge McAdams, the permanent sitting judge, not Judge Ernst, the visiting judge. 
See Hoggard v. Snodgrass, 770 S.W.2d 577, 588 (Tex. App.--Dallas 1989, orig.
proceeding).  Accordingly, Balawajder's separate mandamus proceeding (cause
number 01-03-00536) directed at Judge McAdams is moot because it is an
unnecessary duplication of the mandamus proceeding directed at Judge Ernst (cause
number 01-03-00002-CV).
Cause numbers 01-03-00537-CV, 01-03-00538-CV, 01-03-00539-CV,
01-03-00540-CV, 01-03-00541-CV, and 01-03-00542-CV

	A court of appeals or a justice of the court has jurisdiction to issue writs--other
than writs of mandamus against a district or county court judge--only when
necessary to enforce the jurisdiction of the appellate court.  Tex. Gov't Code Ann.
§ 22.221(a), (b) (Vernon Supp. 2003).  A court of appeals's jurisdiction under section
22.221(a) to issue writs is limited to cases in which the court has actual jurisdiction
of a pending proceeding such as an appeal.  Lesikar v. Anthony, 750 S.W.2d 338, 339
(Tex. App.--Houston [1st Dist.] 1988, orig. proceeding); see also In re Washington,
7 S.W.3d 181, 182 (Tex. App.--Houston [1st Dist.] 1999, orig. proceeding) (court
of appeals has no general mandamus jurisdiction over district clerk).
	We have no actual jurisdiction over any pending appeal related to these six
original proceedings.  Accordingly, we have no subject-matter jurisdiction over cause
numbers 01-03-00537-CV, 01-03-00538-CV, 01-03-00539-CV, 01-03-00540-CV,
01-03-00541-CV, and 01-03-00542-CV.
Conclusion

	We dismiss cause number 01-03-00536 as moot.  We dismiss cause numbers
01-03-00537-CV, 01-03-00538-CV, 01-03-00539-CV, 01-03-00540-CV, 01-03-00541-CV, and 01-03-00542-CV for want of subject-matter jurisdiction.
	In addition, we deny Balawajder's request that we transfer cause numbers 01-03-00002-CV, 01-03-00536-CV, 01-03-00537-CV, 01-03-00538-CV, 01-03-00539-CV, 01-03-00540-CV, 01-03-00541-CV, and 01-03-00542-CV to the Court of
Appeals for the Fourteenth District of Texas.  The petition for a writ of mandamus
directed at Judge Ernst (cause number 01-03-00002-CV) remains pending before the
Court.

PER CURIAM
Panel consists of Justices Hedges, Jennings, and Alcala.
1.